Citation Nr: 0432609	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 until August 
1994.  He also had prior service in the United States Army 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee is manifested by subjective complaints of pain and 
swelling; objectively, he had range of motion of no less than 
3 to 100 degrees, with no objective findings of effusion, 
instability, laxity, joint line tenderness or abnormal 
patellar motion.

2.  The veteran's degenerative joint disease of the left knee 
is manifested by subjective complaints of pain and swelling; 
objectively, he had range of motion of no less than 3 to 95 
degrees, with no objective findings of effusion, instability, 
laxity, joint line tenderness or abnormal patellar motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5010-5060 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5060 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2003 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the issuance of VCAA notice.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's May 
2004 videoconference hearing before the undersigned is of 
record.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Increased ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Procedural background

The veteran was initially granted service connection for 
patellofemoral syndrome of each knee in a March 1995 rating 
decision.  Separate noncompensable evaluations were assigned.  
Then, in a March 1996 rating action, each rating was 
increased to 10 percent disabling, effective August 1994.  
The veteran did not appeal that determination.

Subsequently, in June 2001, the veteran reported that his 
patellofemoral syndrome of both knees had worsened.  He 
desired an increased rating as to each knee.  That request 
was denied in the July 2002 rating decision on appeal.  

Factual background

The veteran underwent VA examination in March 2001.  He 
complained of bilateral knee pain and effusion, with 
difficulty walking and climbing and descending stairs.  
Physical examination revealed bilateral knee effusion.  Range 
of knee motion was from 3 degrees to 100 degrees, 
bilaterally.  He had a positive patellar grind and shrug 
test, bilaterally.  There was tenderness of his medial and 
lateral facets.  X-ray examination of the knees produced an 
impression of myocitis ossificans at bilateral distal femurs, 
otherwise normal examination.

The veteran was examined by VA in February 2002.  He reported 
that his knees hurt on a daily basis.  

Objectively, the left knee had a range of motion from 0 to 95 
degrees with limited flexion secondary to the size of his 
thigh.  He was stable to varus and valgus stress.  He had a 
negative Lachman test and also a negative posterior drawer 
sign.  There was no apparent effusion.  Apprehension and 
McMurray's tests were also negative.  There was no tenderness 
along the joint line.  He had some mild crepitance in the 
midrange of his range of motion.  

Examination of the right knee demonstrated range of motion 
from 0 to 100 degrees of flexion.  Flexion was limited due to 
thigh size.  He was stable to varus and valgus stress.  He 
had a negative Lachman test and also a negative posterior 
drawer sign.  There was no obvious effusion.  Apprehension 
and McMurray's tests were also negative.  There was no 
tenderness along the joint line.  He had very mild crepitance 
in the midrange of his range of motion.  The assessment was 
bilateral knee pain.

VA X-ray examination of the knees in February 2002 showed 
persistent patellofemoral and medial compartment degenerative 
joint disease.  

A February 2002 private treatment report revealed left knee 
range of motion from 0 to 125 degrees with maximum pain at 
maximum flexion.  He had some crepitus at the patellofemoral 
joint with active extension of the knee when his hip was in 
90 degrees of flexion.  There was normal patellar motion 
without patellar apprehension.  Lachman's test was negative 
with a solid endpoint.  There was no significant pain or 
laxity on varus/valgus stress testing either in the 30-degree 
or zero degree positions.  Anterior drawer sign was negative, 
as was posterior drawer sign.  There was no joint line 
tenderness and no tenderness on palpation around the patella.  

Regarding the right knee, range of motion was from 0 to 125 
degrees with no pain with maximal extension.  There was 
symmetric pain with maximal flexion.  There was no effusion.  
He had normal patellar motion without patellar apprehension.  
Lachman's test was negative with a solid endpoint.  There was 
no significant pain or laxity on varus/valgus stress testing 
either in the 30-degree or zero degree positions.  Anterior 
and posterior drawer signs were negative.  There was no joint 
line tenderness and no tenderness on palpation around the 
patella.  

Following the examination, the veteran was diagnosed with 
bilateral knee pain.  The etiology appeared to be 
degenerative changes at the patellofemoral joint.  

A VA outpatient treatment report dated in September 2003 
shows that the veteran was fitted for Hely-Weber hinged knee 
braces.  

A December 2003 VA clinical record noted bilateral knee pain 
rated as 4 to 6 out of 10 in intensity.  

The veteran presented testimony at a videoconference hearing 
before the undersigned in May 2004.  He reported problems 
with stability, noting that at times he would stumble while 
walking, due to his bilateral knee disabilities.  He stated 
that, around 2001 and 2002 his pain began to increase.  He 
also reported an increase in swelling.  His knees swelled 
daily.  He was taking Diclofenac for his inflammation and 
Tylenol 3 and Neurodin for his pain.  He was unable to take 
the prescribed dosage of Neurodin, as it made him too sleepy 
to perform his job.  

Also at his May 2004 hearing, the veteran revealed that he 
wore knee braces to stabilize his knees while walking.  He 
added that, without his braces, he would likely have to hold 
on to something while ambulating.  The veteran stated that 
his braces helped to a point, but after 5 or 6 hours he would 
again have pain and instability.  Additionally, the braces 
themselves created some discomfort, as they had to be 
fastened tightly to his legs.  In fact, upon return from work 
he would remove the braces and spend 10 to 20 minutes rubbing 
his knees down.  He needed the braces when any active was 
involved, including a leisurely walk or a trip to the grocery 
store.  

Regarding activities of daily living, the veteran's knee pain 
affected his sleep, keeping him up frequently or causing him 
to wake several times during the night.  His knee 
disabilities required him to switch positions often.  The 
veteran also had difficulty climbing stairs.  Even just one 
or one and a half flights would cause him significant pain.  
He commented that, upon reaching the top of a flight of 
stairs, he had to rest and regroup before walking any 
further.  He also could not squat and was very careful with 
bending.  The veteran added that he used to be more active 
and that he had previously enjoyed the outdoors.  Now, 
however, his knee problems prevented him from engaging in 
activities.

As for the effect of his knee disabilities on his job, the 
veteran stated that there were times that he had to leave 
work early due to knee pain.  Usually, however, he simply 
worked through his discomfort and then would "shut down" 
upon arriving home at night.  He explained on such days, his 
evening would consist of lying on the couch without going 
anywhere or doing anything.  Further regarding occupational 
interference, the veteran had never been reprimanded for 
failure to perform duties as a result of his service-
connected knee disabilities.  He commented that while he had 
taken an occasional day or days off due to his knees, the 
reason for his leave would not be documented in his work 
records.  

Also at his hearing, the veteran noted that doctors had 
suggested knee surgery as an option.  Specifically, a 
procedure to fuse the knees was recommended, but the veteran 
was leery of undergoing such an operation.  

Analysis

The veteran is presently assigned a 10 percent evaluation, 
each, for degenerative joint disease of the right knee and 
left knee, pursuant to Diagnostic code 5010.  Under that Code 
section, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2004).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004), degenerative arthritis is 
rated based on limitation of motion of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Thus, in order for the veteran to be entitled to the next-
higher 20 percent evaluation for degenerative joint disease 
of the right or left knee, the evidence must demonstrate 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  The evidence here does not so show, 
however.  Indeed, on VA examination in March 2001, range of 
knee motion was 3 degrees to 100 degrees, bilaterally.  VA 
examination in February 2002 revealed a range of right knee 
motion from 0 to 100 degrees.  Left knee motion was from 0 to 
95 degrees.  A February 2002 private treatment report showed 
a range of knee motion from 0 to 125 degrees, bilaterally.  
Therefore, the criteria for an increased disability 
evaluation have not been satisfied.  Instead, the evidence 
demonstrates a disability picture commensurate with the 
presently assigned 10 percent rating, each, for degenerative 
joint disease of the right and left knees.

In finding that an increased rating is not appropriate, the 
Board has considered additional functional limitation due to 
factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this vein, the 
Board acknowledges the veteran's complaints of daily pain and 
swelling.  The Board also acknowledges the veteran's use of a 
knee brace.  The Board further recognizes the veteran's 
complaints as to limitations in the activities of daily 
living, such as climbing stairs and sleeping comfortably.  
Finally, an inability to engage in recreational pursuits was 
also pointed out by the veteran.  However, there has been no 
demonstration of additional functional impairment due to 
pain, including on use, comparable to the criteria for the 
next higher evaluation under any Diagnostic Codes for rating 
limitation of knee motion.  Therefore, DeLuca considerations 
do not warrant an increased rating in the present case.  

The Board has also considered whether any additional Code 
sections may serve as a basis for an increased rating in the 
present case.  However, the objective evidence fails to 
demonstrate the required criteria.  For example, VA 
examination in February 2002 showed that the knees were 
stable to varus and valgus stress.  Lachman's test and 
posterior drawer sign were negative, as were apprehension and 
McMurray's tests.  There was no apparent effusion and no 
tenderness along the joint line.  Moreover, private 
examination in February 2002 showed essentially identical 
findings.  As there is no showing of ankylosis Diagnostic 
Code 5256 is not for application.  Moreover, as the objective 
evidence shows no signs of laxity or instability to moderate 
degree, Diagnostic Code 5257 cannot afford a higher rating 
here.  Finally, as the competent evidence does not 
demonstrate impairment of the tibia or fibula, Diagnostic 
code 5262 is not for application.  No other Code sections 
apply.  

In conclusion, the evidence fails to support the next-higher 
20 percent rating for degenerative joint disease of the right 
or left knee under Diagnostic Code 5010.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee, is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



